Case 1:18-cr-00025-JPJ-PMS Document 317 Filed 02/26/19 Page1of1i Pageid#: 7128

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF VIRGINIA

Abingdon Division
UNITED STATES OF AMERICA

V. Case No.: 1:18CR00025-15

TERRY MELVIN DALTON

NOTICE OF DEFENDANT'S INTENT TO ENTER A GUILTY PLEA

COMES NOW, Terry Melvin Dalton, by counsel, and gives notice to the Court and
the Government of his intent to enter a guilty plea to Count One, Count Seven and Count
Eight of the indictment. Defense counsel asks the Court to schedule a plea hearing in
the near future on a time and date convenient with the Court and all counsel.

Respectfully submitted,

TERRY MELVIN DALTON

By s/ Robert C. Hagan, Jr.
Of Counsel

CERTIFICATE OF SERVICE
The undersigned counsel for defendant certifies that a true copy of the foregoing
Notice of Defendant’s Intent to Enter a Guilty Plea was filed electronically with the Clerk
of the Court, using the CM/ECF system, which will send notification of such filing to all
counsel of record this 26th day of February 2019.

s/Robert C. Hagan, Jr.
Robert C. Hagan, Jr.
